0 0 7 2 October 2007 3rd Quarter 2007 Earnings Webcast EXHIBIT 99.2 0 0 7 2 #2 / October 2007 Safe Harbor RegardingForward Looking Statements This presentation contains forward-looking information about National Penn Bancshares, Inc. that isintended to be covered by the safe harbor for forward-looking statements provided by the PrivateSecurities Litigation Reform Act of 1995. Forward-looking statements are statements that are nothistorical facts. These statements can be identified by the use of forward-looking terminology such as"believe," "expect," "may," "will," "should,'' "project," "plan,'' "seek," "intend,'' or "anticipate'' or thenegative thereof or comparable terminology, and include discussions of strategy, financial projectionsand estimates and their underlying assumptions, statements regarding plans, objectives, expectations orconsequences of announced transactions, and statements about the future performance, operations,products and services of National Penn Bancshares and its subsidiaries. National Penn Bancsharescautions readers not to place undue reliance on these statements. National Penn Bancshares' business and operations are subject to a variety of risks, uncertainties andother factors. Consequently, actual results and experience may materially differ from those contained inany forward-looking statements. Such risks, uncertainties and other factors that could cause actualresults and experience to differ from those projected include, but are not limited to, the following:ineffectiveness of National Penn's business strategy due to changes in current or future marketconditions; the effects of competition, and of changes in laws and regulations on competition, includingindustry consolidation and development of competing financial products and services; interest ratemovements; inability to achieve merger-related synergies; difficulties in integrating distinct businessoperations, including information technology difficulties; disruption from announced transactions, andresulting difficulties in maintaining relationships with customers and employees; and challenges inestablishing and maintaining operations in new markets. The foregoing review of important factors shouldbe read in conjunction with the other cautionary statements that are included in National PennBancshares' Annual Report on Form 10-K for the fiscal year ended December 31, 2006, as well as in otherdocuments filed by National Penn Bancshares after the date thereof. National Penn Bancshares makesno commitment to revise or update any forward-looking statements in order to reflect events orcircumstances occurring or existing after the date any forward-looking statement is made. 0 0 7 2 #3 / October 2007 Overview(As of 9/30/2007) • Assets $ 5.76 Billion • Deposits $ 3.93 Billion • Loans $ 3.79 Billion • Equity $ 554.3 Million 0 0 7 2 #4 / October 2007 *Per share information adjusted for a 3% stock dividend paid September 28, 2007. Financial Highlights3Q2007 9/30/2007 9/30/2006* Net Income $16.81 million $16.62 million + 1.1% Diluted EPS $ 0.34 $ 0.33 + 3.0% Cash Dividends $ 0.1626 $ 0.1553 + 4.7% 0 0 7 2 #5 / October 2007 9/30/2007 9/30/2006* Net Income $48.52 million $47.74 million + 1.6% Diluted EPS $ 0.97 $ 0.96 + 1.0% Cash Dividends $ 0.4879 $ 0.4670 + 4.5% ROE 11.94 % 12.78 % ROA 1.17 % 1.25 % *Per share information adjusted for a 3% stock dividend paid September 28, 2007. Financial HighlightsYear-to-Date 2007 0 0 7 2 #6 / October 2007 Reconciliation Table for Non-GAAP Financial Measure9/30/07 9/30/06 Return on average shareholders' equity 11.94% 12.78% Effect of goodwill and intangibles 12.78% 14.56% Return on average tangible equity 24.72% 27.34% Average tangible equity excludes merger-related average goodwill and intangibles: Average shareholders' equity $543,218 $499,234 Average goodwill and intangibles (280,795) (265,787) Average tangible equity $262,423 $233,447 Financial HighlightsYear-to-Date 2007 0 0 7 2 #7 / October 2007 Additional Information About theNational Penn/Christiana Transaction: National Penn has filed a registration statement on Form S-4 in connectionwith the Christiana transaction, and together with Christiana, intends to mail aproxy statement/prospectus to Christiana stockholders in connection with thetransaction. Shareholders are urged to read the proxystatement/prospectus when it becomes available, because it will containimportant information. You may obtain a free copy of the proxystatement/prospectus (when it is available) as well as other filings containinginformation about National Penn, at the SEC's web site at www.sec.gov. A freecopy of the proxy statement/ prospectus, and the filings with the SEC that willbe incorporated by reference in the proxy statement/prospectus, may also beobtained from National Penn or Christiana, by directing the request to either ofthe following persons: Ms. Sandra L. Spayd Mr. Chris J. Cusatis Corporate Secretary Senior Vice President & Chief Financial Officer National Penn Bancshares, Inc. Christiana Bank & Trust Company Philadelphia and Reading Avenues 3801 Kennett Pike Boyertown, PA 19512 Greenville, DE 19807 (610) 369-6202 (302) 888-7730 0 0 7 2 #8 / October 2007 Additional Information About theNational Penn/KNBT Transaction: National Penn has filed a registration statement on Form S-4 in connection with the KNBTtransaction, and National Penn and KNBT intend to mail a joint proxy statement/prospectus to their respective shareholders in connection with the transaction. Shareholders and investors are urged to read the joint proxy statement/prospectuswhen it becomes available, because it will contain important information aboutNational Penn, KNBT and the transaction. You may obtain a free copy of the joint proxystatement/ prospectus (when it is available) as well as other filings containing informationabout National Penn and KNBT, at the SEC's web site at www.sec.gov. A free copy of thejoint proxy statement/prospectus, and the filings with the SEC that will be incorporated byreference in the joint proxy statement/prospectus, may also be obtained from NationalPenn or KNBT, by directing the request to either of the following persons: Ms. Sandra L. Spayd Mr. Eugene Sobol Corporate Secretary Senior Executive Vice President & National Penn Bancshares, Inc. Chief Financial Officer Philadelphia and Reading Avenues KNBT Bancorp, Inc. Boyertown, PA 19512 90 Highland Avenue 610-369-6202 Bethlehem, PA 18017 (610) 807-5888 National Penn, KNBT and their respective executive officers and directors may be deemedto be participants in the solicitation of proxies from the shareholders of National Penn andKNBT in favor of the transaction. Information regarding the interests of the executiveofficers and directors of National Penn and KNBT in the transaction will be included in thejoint proxy statement/prospectus.
